Citation Nr: 0409611	
Decision Date: 04/14/04    Archive Date: 04/21/04

DOCKET NO.  02-01 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Columbia, South Carolina


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.S. Lane, Counsel



INTRODUCTION

The veteran served on active duty from April 1943 to March 1946.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 2003 rating decision by the RO, which 
granted service connection for bilateral hearing loss and assigned 
a non compensable evaluation, effective August 18, 2000.  The 
appellant subsequently perfected an appeal regarding the 
disability rating assigned in that decision.

In an April 2003 rating decision, the RO granted an increased 
evaluation of 20 percent for the veteran's bilateral hearing loss, 
effective August 18, 2000.  The Board notes that, where a veteran 
has filed a notice of disagreement (NOD) as to the assignment of a 
disability evaluation, a subsequent rating decision awarding a 
higher rating, but less than the maximum available benefit, does 
not abrogate the pending appeal.  See AB v. Brown, 6 Vet. App. 35, 
38 (1993).

Consequently, although the RO has granted an increased evaluation, 
20 percent, for the veteran's service-connected bilateral hearing 
loss, his claim for an increased rating remains in appellate 
status.


FINDING OF FACT

The credible and probative evidence of record indicates that the 
veteran currently has Level V hearing in both ears.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
bilateral hearing loss are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.85-4.86, Diagnostic Code 6100 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary matters - VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) substantially 
amended the provisions of chapter 51 of title 38 of the United 
States Code, concerning the notice and assistance to be afforded 
to claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 38 U.S.C.A. 
§§ 5103, 5103A (West 2002)).

The Board finds that the RO has satisfied the notification 
requirements of the VCAA in his case.  By virtue of the 
Supplemental Statements of the Case (SSOC's) issued in August 2003 
and December 2003, and correspondence from the RO, the veteran has 
been given notice of the information and/or medical evidence 
necessary to substantiate his claim and the new VCAA regulations.  
In particular, the Board notes an evidence development letter 
dated in March 2001 letter in which the veteran was advised of the 
type of evidence necessary to substantiate.  Specifically, the 
veteran was advised to identify any private and VA treatment 
records.  

In that letter, the veteran was also advised of his and VA's 
responsibilities under the VCAA, including what evidence should be 
provided by the veteran and what evidence should be provided by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002) (VA must 
communicate with claimants as to the evidentiary development 
requirements of the VCAA).  See also Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002) (Board must identify documents that 
satisfy VCAA requirements).  

It also appears that all obtainable evidence identified by the 
veteran relative to his claims has been obtained and associated 
with the claims folder, and that he has not identified any other 
pertinent evidence, not already of record, which would need to be 
obtained for an equitable disposition of this appeal.  The Board 
notes that RO has arranged for the veteran to undergo several VA 
audiological evaluations.

The United States Court of Appeals for Veteran Claims' (Court's) 
decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, 
in part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  In this case, the initial RO 
decision was made prior to the issuance of a VCAA letter.  
However, the Board finds that any defect with respect to the VCAA 
notice requirement in this case was harmless error for the reasons 
specified below.  

While the notice provided to the appellant was not given prior to 
the first RO adjudication of the claim, the notice was provided by 
the RO prior to the transfer and certification of the appellant's 
case to the Board, and the content of the notice fully complied 
with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b).  After the notice was provided, the case was 
readjudicated and two SSOC's were provided to the appellant.  The 
claimant has been provided with every opportunity to submit 
evidence and argument in support of his claim, and to respond to 
VA notices.  In addition, in a statement signed in March 2002, the 
veteran indicated that he had been informed of the VCAA and of how 
it applies to his current claim.  The veteran indicated, however, 
that there was no other evidence of record, not currently 
associated with the claims folder, that would assist in 
substantiating his claim.

Therefore, the Board finds that VA has satisfied its duty to 
assist the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both former 
law and the new VCAA.  38 U.S.C.A. § 5107(a) (West 2002); Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 (2000) (now codified 
as amended at 38 U.S.C.A. §§ 5103 and 5103A (West 2002)).  

II.  Entitlement to an initial evaluation in excess of 20 percent 
for bilateral hearing loss.

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  

Regulations require that where there is a question as to which of 
two evaluations is to be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2003).  

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent and are based on organic impairment 
of hearing acuity as measured by the results of controlled speech 
discrimination tests, together with the average hearing threshold 
level as measured by pure tone audiometry tests in the frequencies 
of 1,000, 2,000, 3,000, and 4,000 Hertz.  To evaluate the degree 
of disability from service-connected hearing loss, the rating 
schedule establishes eleven auditory acuity levels, ranging from 
numeric level I for essentially normal acuity to numeric level XI 
for profound deafness.  38 C.F.R. § 4.85; see Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).  

The veteran's service-connected bilateral hearing loss is 
currently rated as 20 percent disabling under 38 C.F.R. § 4.85, 
Diagnostic Code (DC) 6100.  He contends that a higher rating is 
warranted.  

The record reflects that the veteran underwent a VA audiological 
evaluation in November 2000.  An audiometric examination revealed 
the following pure tone thresholds, in decibels, at 1000, 2000, 
3000, and 4000 Hertz: 30, 35, 60, and 70, for an average of 49 in 
the right ear; and 35, 45, 65, and 75, for an average of 55 in the 
left ear.  Speech recognition was 84 percent in the right ear and 
76 percent in the left.  

These audiometric findings reflect level II auditory acuity in the 
right ear and level IV auditory acuity in the left ear.  See 38 
C.F.R. § 4.85, Table VI.  These numeric designations in 
combination correspond to only a 10 percent rating.  See 38 C.F.R. 
§ 4.85, Table VII, DC 6100.  

Thereafter, in December 2002, the veteran underwent another VA 
audiological evaluation.  An audiometric examination revealed the 
following pure tone thresholds, in decibels, at 1000, 2000, 3000, 
and 4000 Hertz: 60, 65, 65, and 65, for an average of 65 in the 
right ear; and 45, 70, 70, and 70, for an average of 64 in the 
left ear.  

According to the examiner, speech recognition scores were found to 
be unreliable because the veteran complained of discomfort at 
anything louder then 70 dB, which was barely above his hearing 
thresholds.  Therefore, the examiner recommended that he be rated 
based on pure tone thresholds alone.

Applying these results to 38 C.F.R. § 4.85, Table VIA, which 
assigns numeric designations based only on puretone threshold 
average, leads to a finding of level V auditory acuity in both 
ears.  These numeric designations in combination correspond to a 
20 percent rating.  See 38 C.F.R. § 4.85, Table VII, DC 6100.  

In August 2003, the veteran underwent another VA audiological 
evaluation.  Unfortunately, the examiner determined that the 
veteran was very difficult to test because he was despondent and 
slow to respond to both word testing and puretone thresholds.  It 
was recommended by the examiner that he be retested by another 
audiologist at a later date.

In accordance with this recommendation, the RO arranged for the 
veteran to undergo another evaluation in December 2003.  
Audiometric examination at that time revealed the following pure 
tone thresholds, in decibels, at 1000, 2000, 3000, and 4000 Hertz: 
60, 70, 60, and 65, for an average of 64 in the right ear; and 50, 
70, 70, and 70, for an average of 65 in the left ear.  Speech 
recognition was 68 percent bilaterally.  

These audiometric findings reflect level V auditory acuity in both 
ears, which corresponds to a 20 percent rating.  See 38 C.F.R. § 
4.85, Table VII, DC 6100.  

The Board notes that the assignment of a disability rating for 
hearing impairment is derived from a mechanical application of the 
rating schedule to the specific numeric designations assigned 
after audiometry evaluations are rendered.  See Lendenmann, supra.  

In this case, the level of hearing that has been demonstrated on 
objective evaluation is not consistent with an increased schedular 
evaluation under the regulation.  Accordingly, the Board finds 
that the preponderance of the evidence is against the claim for an 
increased schedular evaluation for bilateral hearing loss.  

The Board has considered the several reports of private audiograms 
conducted in October 2000, which were submitted by the veteran in 
support of his claim.  However, these reports contain only the 
uninterpreted results of his pure tone thresholds.  Thus, the 
Board is precluded from applying these results to the criteria of 
38 C.F.R. § 3.385 (2001) in order to determine the severity of his 
current hearing loss disability.  See Kelly v. Brown, 7 Vet. App. 
471 (1995) (holding that neither the Board nor the RO may not 
interpret graphical representations of audiometric data).

In addition, it is also unclear whether or not the CNC word list 
was used for speech audiometry as required by VA regulations.  
Thus, the Board also cannot apply the speech discrimination scores 
set forth in these private reports.

The Board has also considered the report of VA audiometric testing 
that was conducted on an outpatient basis on November 4, 2002.  
However, these audiometric findings reflect level V auditory 
acuity in the right ear and level IV auditory acuity in the left 
ear, which corresponds to only a 10 percent rating.  See 38 C.F.R. 
§ 4.85, Table VII, DC 6100.  The Board notes that speech 
recognition scores from this evaluation could not be considered 
because the examiner noted that he did not feel that they 
accurately represented his speech understanding.

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held that 
evidence to be considered in the appeal of an initial assignment 
of a rating disability was not limited to that reflecting the then 
current severity of the disorder.

In Fenderson, the United States Court of Appeals for Veterans 
Claims (Court) also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was possible for 
a veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal.  

The Board notes that consideration has been given to "staged 
ratings" for the period of time since service connection became 
effective for hearing loss since August 2000.  However, in view of 
the medical evidence discussed above, the Board finds that the 
veteran meets the criteria for a 20 percent rating but no more 
since the effective date of service connection in August 2000.  

The Board is sympathetic to the veteran's assertion that his level 
of hearing loss is more severely disabling and should be 
compensated accordingly.  However, as discussed in detail above, 
disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are rendered.  
See Lendenmann, supra.  Here, such mechanical application of the 
rating schedule results in no more than a 20 percent evaluation 
under the criteria of DC 6100.  Consequently, an increased rating 
for the veteran's bilateral hearing loss may not be granted.


ORDER

Entitlement to an initial evaluation in excess of 20 percent for 
bilateral hearing loss is denied.



	                        
____________________________________________
	LAWRENCE M. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



